Citation Nr: 1243665	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  09-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a bilateral knee disability and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim for bunions of the right foot and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to March 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  The claim for a bilateral knee disability (formerly classified as bilateral knee pain) has been recharacterized in order to afford the Veteran the broadest scope of review. 

The claims for bilateral knee disability and right foot bunions under a merits analysis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A December 2003 rating decision continued to deny claims of service connection for bilateral knee disability and bunions of the right foot; the Veteran did not appeal the decision nor was new and material evidence received within one year of notice of the decision.    

2.  Certain items of evidence received since the December 2003 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claims of service connection for bilateral knee disability and bunions of the right foot.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bunions of the right foot.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims.  It is anticipated that any VCAA 
deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file.  The Board has also reviewed the Veteran's Virtual VA record, which contains no additional information or evidence pertinent to the claims.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen her claims of service connection for bilateral knee disability and bunions of the right foot.  The record indicates that in a January 1997 rating decision, the RO originally denied the claim for bunions of the right foot on the basis that the disorder pre-existed service and there was no evidence that the condition was permanently worsened as a result of service.  The RO denied a claim for bilateral knee pain on the basis that there was no evidence of a chronic bilateral knee disability in service or since her discharge from active military service.  The Veteran did not appeal the decision and the January 1997 rating decision therefore became final.  38 U.S.C.A. § 7105(c).

The Veteran attempted to reopen her claims in 1999.  In June 1999, the Veteran was notified that her claims had been previously denied and that in order to reopen her claims new and material evidence must be submitted that was not considered in the January 1997 rating decision.  The Veteran did not appeal this decision and it too became final.  Id.  

The Veteran again attempted to reopen her claims in 2003.  In December 2003, the RO continued to the deny the claims for bilateral knee disability and bunions of the right foot.  The RO denied the claim for bilateral knee disability on the basis that there was no evidence of a current bilateral knee disability (manifested by pain) that was compensable for VA purposes.  The RO denied the claim for bunions of the right foot on the basis that the condition pre-existed her active military service and there was no evidence that the condition permanently worsened as a result of such service.  The Veteran did not appeal this decision.  No new and material evidence was received in the year following the issuance of the decision as it pertains to the issues on appeal.  See generally 38 C.F.R. § 3.156.  The December 2003 rating decision therefore became final.  38 U.S.C.A. § 7105(c). 

The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).


Right Foot Bunions

Of record at the time of the December 2003 rating decision were the Veteran's service treatment records from her period of active military service, which show the Veteran had small, bilateral asymptomatic bunions on her February 1992 enlistment examination.  In July 1993, the Veteran complained of bilateral foot pain.  Hallux valgus was found to be symptomatic since advanced individual training.   An entry dated in August 1993 shows the Veteran complained of pain in her bilateral big toes.  In November 1993, she reported foot pain secondary to wearing shoes.  In May 1994, the Veteran had valgus stress and was diagnosed with bilateral foot pain.  She was placed on a profile (no running) in August 1994 for her bunions.  In May 1995, she complained of painful bunions.  There was slight tenderness to palpation.   The February 1996 separation report of medical history reveals the Veteran reported foot trouble.  The provider noted the Veteran had bunions of both feet.  The corresponding physical examination noted bilateral bunions.   

Post-service, VA outpatient treatment records dated in 2003 show the Veteran sought treatment for bilateral foot pain with exertion and ambulation.  In March 2003, the examination of the feet was considered "unimpressive."  The December 2003 VA examination did not address bunions of the right foot. 

Evidence submitted subsequent to the December 2003 rating decision includes statements and testimony of the Veteran that her condition has worsened since service.  An August 2007 report of VA examination noted bilateral, moderate hallux valgus.  An October 2007 statement from a co-worker shows she used a cane and sat at work.  Another statement dated in September 2007 from DS revealed the Veteran complained of bilateral foot pain and sat in a stool while cutting clients hair.  DS further indicated the Veteran purchased special shoes to alleviate her pain and also reduced her business hours.  An additional statement dated in September 2007 from ACD indicated that they worked with the Veteran in service and witnessed the Veteran experiencing pain in her feet.  ACD also indicated that they lived together in 2000 and witnessed the pain the Veteran experienced in her feet on a daily basis.  ACD further stated the Veteran required assistance due to pain.  

VA outpatient treatment records dated in 2007 show continued treatment for right painful bunion deformity.  X-rays dated in May 2007 showed mild hallux valgus deformity.  In December 2007, the Veteran underwent a right bunionectomy.  A May 2009 letter from the Veteran's doctor at the Women's Wellness Clinic noted the Veteran suffered from chronic foot pain.  

An x-ray dated in December 2008 revealed the Veteran had undergone first metatarsal osteotomy and bunionectomy, with two intact screws transversing the osteotomy site of the first metatarsal.   There were no radiographic complications.

VA outpatient treatment records dated in March 2009 and July 2009 contain reports of right foot pain, particularly the right big toe.  The Veteran testified before the Board in September 2012.  She stated that she had no problems with bunions before service.  She further testified her problems began with running during training in service.  

A September 2012 statement from LDM (initial RO review waived by the Veteran and considered in this decision pursuant to 38 C.F.R. § 20.1304(c)) revealed that she served with the Veteran and witnessed her having problems with her feet.  She also indicated that she helped the Veteran when she was on quarters, e.g. bringing her food from the dining facility and helping her get to appointments.   
 
As noted previously, in the December 2003 rating decision, the RO determined that service connection was not warranted for bunions of the right foot.  The RO found that there was no evidence of a permanent worsening of bunions of the right foot during her military service.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The "new" records contain continued treatment for bunions of the right foot, to include a bunionectomy.  Through testimony of the Veteran, she indicated that she had no problems with her feet in service.  She further testified her problems began with running during training in service.  Through statements submitted on behalf of the Veteran, they indicate the Veteran continues to suffer from foot pain requiring the use of special shoes and sitting on a stool during working hours to alleviate symptoms of pain.  The Veteran indicates that she has worsening problems with her right foot since service.  These records are "material" when considered with the previous evidence of record.  They show continued treatment for right foot problems associated with her bunion, resulting in surgery in 2007 and contain statements as to a worsening of right foot symptoms since service, whereas in December 2003 the RO denied the claim on the basis of no evidence of a permanent worsening of right foot bunions.  These certain items of new evidence therefore relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for right foot bunions is reopened.  See 38 C.F.R. § 3.156(a).  


Bilateral Knee Disability

Of record at the time of the December 2003 rating decision was the Veteran's service treatment records from her period of active military service, which show the Veteran complained of right knee pain beginning in October 1992.  She was diagnosed with retropatellar syndrome.  In January 1993, she informed treatment providers that she twisted her right knee the wrong way and had pain of two-week duration.  She was again diagnosed with retropatellar syndrome.  She sought continued treatment in 1993 for bilateral knee pain, determined to be patellofemoral syndrome.  In April 1993 she complained of bilateral knee popping.  She indicated she twisted her left knee that morning when she fell.  X-rays were negative.  She was placed on a profile (no running) in May 1994 for right knee pain.  

Another entry in May 1994 shows she had a recent right knee injury.  In May 1995, the Veteran again sought treatment for bilateral knee pain, not injury related.  It was thought to be patellofemoral syndrome and possible Osgood-Schlatter's disease.  X-rays showed mild soft tissue swelling suspicious for old Osgood-Schlatter's disease.  In June 1995, the Veteran indicated that she had bilateral knee pain of two-year duration, beginning in advanced individual training.  On the February 1996 report of medical history, the Veteran complained of trick and/or locked knees and bone/joint deficiency.  The provider noted the knees were painful.  The corresponding physical examination diagnosed the Veteran with bilateral knee pain probably Osgood-Schlatter's disease.  The provider further noted that x-rays were  consistent with Osgood-Schlatter's disease.  

Post-service,  VA outpatient treatment records dated in 2003 show the Veteran sought treatment for bilateral knee pain.  In March 2003, the provider noted the Veteran's bilateral knee pain was likely secondary to misuse of the knees secondary to foot pain.  The December 2003 VA examination did not address the knees. 

Evidence submitted subsequent to the December 2003 rating decision includes statements and testimony of the Veteran that she has had problems with her bilateral knees, which began service, and continued to the present time.  She has also stated that her bilateral knee disability was secondary to foot problems caused by her bunions.  An October 2007 statement from a co-worker shows she used a cane and sat at work.  Another statement dated in September 2007 from DS revealed the Veteran complained of bilateral knee pain and sat in a stool while cutting clients hair.  DS further indicated the Veteran purchased special shoes to alleviate her pain and also reduced her business hours.  An additional statement dated in September 2007 from ACD indicating that they worked with the Veteran in service and witnessed the Veteran experiencing pain in her knees.  ACD also indicated that they lived together in 2000 and witnessed the pain the Veteran experienced in her knees on a daily basis.  ACD also stated the Veteran required assistance due to pain.  

VA outpatient treatment records dated in 2007 show continued treatment for bilateral knee pain, stiffness, and crepitus.  In August 2007, the provider thought it was likely the Veteran had chondromalacia.  X-rays were negative for fracture or dislocation and the joint spaces were well preserved.  A September 2008 x-ray revealed very early degenerative changes of the bilateral knees.  In December 2008, the Veteran informed treatment providers that her knees starting hurting during the military.  X-rays showed former Osgood-Schlatter's disease.  A magnetic resonance imaging (MRI) was normal.  A May 2009 letter  from the Veteran's doctor at the Women's Wellness Clinic noted the Veteran suffered from chronic knee pain.  The doctor further indicated the Veteran had an injury in service while running in training and that her knee pain was likely connected to her foot pain, which exacerbated her knee condition.    

VA outpatient treatment records dated in 2009 contain reports of bilateral knee pain.  In April 2009, the provider found the Veteran's examination was consistent with patellar tendonitis.  The Veteran testified before the Board in September 2012.  She stated that she had no problems with her knees before service.  She further testified her problems began with running during advanced individual training in service.  She also stated that she first hurt her right knee in 1992 and went on sick call several times during service.  She additionally testified that she was placed on profiles for her knees.  She indicated that she self-medicated after service and first sought treatment at the VA in approximately 2003/2004.  She stated that she continued to receive treatment for her bilateral knees at the VA, to include receiving shots. 

A September 2012  statement from LDM (initial RO review waived by the Veteran and considered in this decision pursuant to 38 C.F.R. § 20.1304(c)) revealed that she served with the Veteran and witnessed her having problems with her knees.  She also indicated that she helped the Veteran when she was on quarters, e.g. bringing her food from the dining facility and helping her get to appointments.   
 
As noted previously, in the December 2003 rating decision, the RO determined that service connection was not warranted for bilateral knee pain.  The RO found that there was no evidence of a current bilateral knee disability (manifested by pain) that was compensable for VA purposes.  

The "new" records contain continued treatment for bilateral knee problems and diagnoses of very early degenerative changes and patellar tendonitis.  Through statements and testimony, the Veteran indicates she hurt her knees in service, to include while running during training.  The Veteran indicates that she has had problems with her knees since service.  She also contends that her bilateral knee disability is secondary to foot problems caused by her bunions.  Through statements submitted on behalf of the Veteran, they indicate the Veteran continues to suffer from bilateral knee pain requiring the use of special shoes and sitting on a stool during working hours to alleviate symptoms of pain.

These records are "material" when considered with the previous evidence of record.  They show a current disability whereas the claim was denied in 2003, in part, on a finding of no current bilateral knee disability, other than pain, compensable for VA purposes.  These certain items of new evidence therefore relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a bilateral knee disability is reopened.  Shade, supra; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for a bilateral knee disability.  

New and material evidence has been received to reopen the claim of service connection for bunions of the right foot.  

The appeals to this extent are allowed, subject to further development as addressed herein below.



REMAND


Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for bilateral knee disability and bunions of the right foot.

The Veteran was not afforded a VA examination in connection with her knee and right foot claims.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that pre-existing bunions of the right foot increased in severity during service as result of running during training.  She claims that she injured her knees during service and was placed on profiles for knee problems.   The Veteran submitted buddy and lay statements in support of her claims (witnessing knee and foot pain during service).  Right foot bunions and bilateral knee pain (probably related to Osgood-Schlatter's disease) were noted upon separation examination in February 1996.  Post-service, the Veteran has continued to seek treatment for her right foot bunions and underwent a bunionectomy in 2007.  She has also continued to seek treatment for bilateral knee pain, stiffness, and creptitus.  The Veteran has been diagnosed with very early degenerative changes in the knees and patellar tendonitis.   There is some indication in the record that knee problems may be related to and/or exacerbated by her foot problems.  She asserts that she has had problems with her knees and right foot since separation from service.  The Board finds that the low threshold of McClendon has been met.  The examiner is asked to answer the specific questions set forth in the numbered paragraphs below.

During the September 2012 Board hearing, the Veteran testified that she sought treatment for her knees at the VA Medical Center (VAMC) in New Orleans, Louisiana, in 2003 and 2004.  She further testified that she continued to seek treatment for her bilateral knees and right foot at the VAMC.  A review of the record shows that there is some treatment records from the New Orleans VAMC dated in 2003 associated with the record, but there are no records dated in 2004.  In fact, there are  no records dated between 2003 and 2007 associated with the claims folder.  The last VA outpatient treatment records from the Atlanta, Georgia, VAMC are dated in October 2009.  Any missing and/or ongoing VA medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Finally, the Veteran submitted a November 2012 statement from a podiatrist at the Atlanta VAMC.  The Veteran did not waive review of the evidence by the RO. Upon remand, the evidence must be reviewed by the RO and a supplemental statement of the case (SSOC) must be issued.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from: (a) the New Orleans VAMC dated in 2003 and 2004; (b) the New Orleans and/or Atlanta VAMC dated from 2004 to 2007; and (c) the Atlanta VAMC dated from October 2009 to the present.  All requests for records and their responses must be associated with the claims folder. 

2.  The RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed bunions of the right foot.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that pre-existing right foot bunions increased in severity during the Veteran's active military service beyond the natural progression of the disease.  The examiner should specifically comment on the complaints of foot pain and findings of tenderness to palpation of the right foot bunion contained in the service-treatment records.  The examiner should also comment on the treatment of right foot bunion problems since service and the bunionectomy performed in 2007.  The examiner should set forth reasons for the opinion.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed bilateral knee disability.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should state whether the Veteran currently has a bilateral knee disability, to include degenerative changes and patellar tendonitis, and  provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral knee disability is causally related to the Veteran's active military service and/or increased in severity by the service-connected residuals of left bunionectomy and not due to the natural progress of the disease.  The examiner should specifically comment on the complaints of bilateral knee pain, reports of injury to the right knee (twisting) and left knee (fall), diagnoses of retropatellar and patellofemoral syndrome, and radiographic findings of possible Osgood-Schlatter's disease contained in the service-treatment records.  The examiner should also comment on the 2008 radiographic findings of very early degenerative changes in the knees and chronic sequela of Osgood-Schlatter's disease.   The examiner should set forth reasons for the opinion.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues on appeal under a merits analysis in light of all pertinent evidence, to include the November 2012 VA podiatrist statement.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


